Argued October 2, 1930.
This case arose out of a collision between plaintiff's automobile, a runabout, and the defendant's truck at the intersection of 10th and Morris Streets, in the city of Philadelphia. The testimony of the driver of plaintiff's car was that he was coming down Tenth Street, traveling south on the east side of the road at the rate of about fifteen miles per hour. When he reached the house-line of Morris Street, he saw the defendant's truck seventy-five feet away coming east. He continued to cross Morris Street and when he was about half way across the south street car track on said street, he saw defendant's truck about five or ten feet away. At that time the truck was going about twenty miles an hour and was veering slightly to the right, he on his part applied his brakes and turned to the left, going about ten miles an hour, and the left front of the truck struck the right rear of the car he was driving and dragged it around and as it glanced along, "turned in again and threw the front end around," and it landed on the pavement on the southeast corner.
The plaintiff, the owner of the car, had allowed the person who drove the car at the time of the accident, the temporary use of it for purposes of his own and the contributory negligence, of the driver, if any there was, could not be imputed to her: Fry v. Derito, 97 Pa. Super. 131.
We think the matter was properly left to the jury. Taking the testimony of plaintiff's witness, the driver *Page 419 
of the car, it is apparent that plaintiff's car was first at the intersection. The driver may have been careless in still proceeding to cross after he saw defendant's truck seventy-five feet away and in not continuing to look as he crossed the street, but the jury concluded that defendant's driver should have slackened his speed so that the collision would have been avoided.
The judgment is affirmed.